Dear Mr. McKeithen:
Mr. Ross Perot filed fees and qualifying papers for an independent slate of presidential electors for the office of President of the United States, with James Campbell named as his vice presidential running mate.  This filing was pursuant to LSA-R.S. 18:1254. According to LSA-R.S. 18:1254 A, the period for qualifying by payment of fees ended at 5 p.m. on the first Tuesday in September, September 3, 1996.
On September 10, 1996, Mr. Matthew Sawyer by letter to your office transmitted a notarized withdrawal of candidacy executed by Mr. Campbell.  Mr. Sawyer's letter requests that Mr. Pat Choate's name be placed on the General Election Ballot in lieu of Mr. Campbell, as Mr. Perot's running mate for vice president.
We have been informed by representatives of your office that the absentee ballots for the November 5, 1996, Presidential Election have been printed.
Your question is whether you may honor Mr. Sawyer's request and substitute Mr. Choate for Mr. Campbell.  Our response is in the negative.  There are three methods by which a slate of presidential electors may be filed according to the Louisiana Election Code; for the nominees of national convention of a recognized political party, the nomination of a slate by petition and, third by filing a $500.00 qualifying fee.  LSA-R.S. 18:1253
provides the last possible time for the certification of the names of the nominees for president and vice president who were nominated by the national convention of a recognized political party was 5 p.m. Thursday, September 5, 1996.
The last possible time to file a slate of candidates for presidential electors with a qualifying fee was 5 p.m. Tuesday, September 3, 1996, according to LSA-R.S. 1254 A.
Section 1255 of Title 18 provides that the last possible time for filing the slate of presidential electors by means of nominating petition was September 3, 1996 at 5:00 p.m.
It appears that there is no mechanism in Louisiana law that provides for the alteration of the names for president or vice president subsequent to dates mentioned above.
Inasmuch as the date for filing notices had expired prior to the receipt of Mr. Sawyer's letter it is the opinion of this office that you are without any authority to change the name as requested by Mr. Sawyer.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams
Date Received: September 11, 1996
Date Released: September 12, 1996
KENNETH C. DEJEAN GENERAL COUNSEL